HAYNSWORTH, Senior Circuit Judge,
dissenting:
I respectfully dissent.
The district court rejected the Railroad’s business justification for including only experienced trainmen in the pool of those eligible for the locomotive engineer apprentice program upon a finding that a training program for inexperienced persons would not be substantially different or more expensive than one designed for persons with extensive experience as trainmen. I would hold that finding clearly erroneous and the business justification for the practice clearly apparent.
These two training programs were designed to produce locomotive engineers qualified for yard operations in each of the two terminal yards. There was no pros*1330pect that they would operate commuter trains, and the programs were not intended to qualify the trainees for the operation of over-the-line trains moving between the two terminals. They were being trained to operate switch engines operating entirely within the confines of the yard in which they were receiving their training.
Analysis should begin with some consideration of what a yard engineer does, and the areas of knowledge and experience he* must have in order to function efficiently.
Yard locomotives are principally concerned with making up and breaking up trains. While the train crew receives orders for its successive moves, the engineer must have a thorough understanding of the technique. He must know all of the hand signals to which he must respond, and he should have a thorough understanding of the safety rules designed to protect people in the yard, particularly those who must pass between the cars. He must know the yard in intimate detail, including all its tracks, its switches, its humps and checking devices. Finally, he must know how to operate the locomotive smoothly and efficiently and a good deal about its care and maintenance.
In the course of acquiring years of experience as a brakeman at the Potomac Yard, for instance, one naturally acquires the intimate knowledge of the yard that a locomotive engineer must have. The experienced brakeman knows all the techniques for making up and breaking up trains. He knows the safety rules. He knows how to read and follow the orders that govern the crew’s movements.
He would need training in the actual operation and care of a locomotive, but he already knows much of what the yard locomotive engineer must know, and a training program need not be designed to teach him what he already knows or be based upon an assumption that he knows nothing.
But perhaps I should begin with the beginning.
Initially, on the RF & P, yard locomotive engineers were drawn from the pool of locomotive firemen. The fireman’s station was in the cab, and, in the course of his work, he learned all about the yard operating techniques, signs and rules. Probably he would have spent some time operating the locomotive. It was the best possible on-the-job training, and firemen could move from one side of the cab to the other with little or no additional training.
I do not believe that anyone would suggest that a stranger could be trained to be a yard locomotive engineer at the Potomac Yard in the same time and as inexpensively as the yard locomotive fireman with years of experience in that yard.
In 1965, by agreement between the Railroad and the union, the position of fireman in yard locomotives on the RF & P was abolished. As the pool of experienced locomotive firemen dried up, the Railroad, of necessity, had to turn to other sources.
Between 1973 and 1983 in the Acca Yard, the Railroad employed several experienced locomotive engineers who had been furloughed by other railroads. That was a practice encouraged by federal officials, though not mandated. It utilized skills already possessed by the furloughed locomotive engineers. They knew how to operate a locomotive, and they knew the techniques for making up and breaking up trains, as well as the signals and the rules they must follow.
No such furloughed engineers were ever employed in the Potomac Yard, however. The Yard superintendent gave a readily understandable explanation. It would take an experienced locomotive engineer from another railroad at least two months to become sufficiently familiar with the complex Potomac Yard in which the RF & P provides switching services for five other railroads as well as itself. He said that he *1331could train his own experienced yard trainmen in less time than that, and he did.
There is more to railroading than just operating a locomotive, and the decision not to employ experienced locomotive engineers from other railroads in the Potomac Yard suggests the importance of the knowledge that a yard brakeman in that yard would already possess.
This history also demonstrates a consistent practice on the RF & P of utilizing previously acquired skills of potential trainees and of adapting training programs to teach trainees only those things they do not already know. An experienced fireman was promoted to engineer with little or no additional training. In the Acca Yard, experienced locomotive engineers from other railroads were put through a program of familiarization with that yard, but were not trained to develop those skills and knowledge they already possessed. First in the Potomac Yard, and later in the Acca Yard, experienced trainmen were put through a program to develop those skills they did not already possess, but an experienced brakeman, for instance, was not put through a program of familiarization with the yard with which he was already intimately acquainted or trained in the techniques of yard operation that he already knew.
The demonstrable consequence was that on the RF & P, locomotive engineer apprentices became productive, operating engineers after a very short training program. At the time of trial, thirty-one apprentices had been through the two programs. Twenty-one of those completed the program in less than two months. Another seven completed the program in less than three months. Of the remaining three, we know that one of them took longer because the need for additional engineers dried up before completion of his program, and he was allowed to return to his former position. When there again was a need for a locomotive engineer, he was given only a thirty day refresher course. The record does not disclose why the remaining two took longer than three months, but does disclose that one of them began training at the same time as the one whose training was interrupted. There may have been an interruption of his training program also.
Superintendent McGinley testified that he thought he could train the plaintiff, Davis, to be a locomotive engineer in six to twelve months. Earlier, there had been an estimate that it would take up to twenty-four months to train a completely inexperienced person. The RF & P had never attempted to train an inexperienced person to be a yard locomotive engineer, but it seems beyond refutation that it would take substantially longer to train a completely inexperienced person than an experienced person who need not be taught what he already knows.
The finding that an inexperienced person could be trained to be a yard locomotive engineer substantially as easily and inexpensively as an experienced person is entirely dependent upon the testimony of Decker who was in charge of training on the Long Island Railroad, but his testimony seems, at best, irrelevant.
With assistants, Decker had trained 215 locomotive engineers. The Long Island is predominantly a commuter railroad, and the large number of trainees suggests that he was training engineers for the operation of commuter trains. It is conceivable that prior train experience may not be as useful in the training of commuter engineers as it is in the training of yard locomotive engineers. For good reason or bad, however, the Long Island Railroad chose to treat all of its apprentices as completely inexperienced. They were put through in groups, and each training period ran between fifteen and eighteen months. Because the training program on the Long Island was probably not concerned with the same kind of locomotive operation as the programs with which we are concerned, it probably has little relevance here, but there is nothing in it to contradict the established fact *1332that, utilizing skills already possessed by experienced trainmen, they could be qualified as yard locomotive engineers after a very short training program, far shorter than one designed to teach a complete novice everything a competent yard locomotive engineer needs to know.
The record discloses that at the RF & P it cost approximately $2,000 a month for each apprentice in the training program. The apprentice, of course, is not productive. Putting a completely inexperienced person through a much longer training program would be much more costly, and it would require forecasting the need of additional yard locomotive engineers for a much longer period of time.
At the Potomac Yard they went to a locomotive apprentice program early, as soon as the pool of experienced firemen dried up, because it, was thought that experienced trainmen, already familiar with that complex yard, could be trained to be qualified yard locomotive engineers in less time than it would take to train an experienced locomotive engineer from another railroad. That judgment was clearly based upon an appraisal of the worth of previous relevant experience. There would have been no conceivable room for that if the alternative to the employment of experienced locomotive engineers from other railroads was the training of a completely inexperienced person who knew neither the yard nor what experienced locomotive engineers from other railroads already knew.
I conclude, therefore, that the critical finding of the district court was clearly erroneous. On the RF & P, experienced trainmen were actually trained to be qualified yard locomotive engineers much more quickly and cheaply than inexperienced people could have been trained for those positions, and the projection of need for additional engineers could be made over a much shorter period of time.
Without that erroneous finding, the district court could not have rejected the defense of business necessity or justification. That is, of course, a defense to the disparate impact claim. See Griggs v. Duke Power Co., 401 U.S. 424, 431, 91 S.Ct. 849, 853, 28 L.Ed.2d 158 (1971); Betsey v. Turtle Creek Associates, 736 F.2d 983, 988 (4th Cir.1984). Even if there was a permissible inference of intentional discrimination against women, the Railroad also carried its burden of proving that the same decision would have been made in the absence of a discriminatory motive. See Mt. Healthy City School District v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 576, 50 L.Ed.2d 471 (1977); Patterson v. Greenwood School District 50, 696 F.2d 293, 295 (4th Cir.1982).
The definition of the pool from which engineer apprentices were drawn was not shown to have a direct relation to gender. Office and clerical employees are excluded, but the exclusion applied to men as well as to women. There were no women in the pool, but jobs in train service and in the mechanical department were open to women. Women did not seek those jobs, and neither the plaintiffs nor any other woman had acquired the experience which would facilitate training as a railroad engineer. As long as the line of progression was open to women at the bottom and restriction of the pool to persons with train experience had a substantial impact upon efficiency and cost containment, the business necessity justification cannot be rejected as pretextual or insubstantial.
Since the crucial finding of the district court is clearly erroneous, I would reverse.

 The pronoun "he" is used as the unmarked member of the word-couple he/she. In contexts such as this sentence, it includes the feminine as well as the masculine. See Younger, The English Language is Sex-Neutral, A.B.A. L, June 1, 1986, at 89.